AO 245C (Rev. 09/) Case
                     Amended2:21-cr-00022-APG-VCF
                             Judgment in a Criminal Case             Document 34 Filed 04/19/21 (NOTE:
                                                                                                 Page Identify
                                                                                                       1 of 13 Changes with Asterisks (*))
                     Sheet 1


                                        UNITED STATES DISTRICT COURT
                                                     __________ District
                                                            District     of __________
                                                                     of Nevada
                                                                            )
              UNITED STATES OF AMERICA
                                                                            )
                                                                                AMENDED JUDGMENT IN A CRIMINAL CASE
                                  v.                                        )
                      DELASHAUN DEAN                                        )   Case Number: 2:21-cr-00022-APG-VCF-1
                                                                            )   USM Number: 56603-048
Date of Original Judgment:             4/15/2021                            )   Erin M. Gettel, AFPD
                                       (Or Date of Last Amended Judgment)   )   Defendant’s Attorney


THE DEFENDANT:
✔ pleaded guilty to count(s)
G                              Count 1 of the Information (ECF no. 20)
G pleaded nolo contendere to count(s)
   which was accepted by the court.
G was found guilty on count(s)
   after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section                            Nature of Offense                                                         Offense Ended       Count
18:1029(a)(3) and (c)(1)(A)(i)             Possession of Counterfeit and Unauthorized Access Devices                    10/5/2020       1




       The defendant is sentenced as provided in pages 2 through                7         of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
G The defendant has been found not guilty on count(s)
G Count(s)                                       G is G are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.
                                                                                                           4/19/2021
                                                                                Date of Imposition of Judgment


                                                                                Signature of Judge
                                                                                      Andrew P. Gordon, U.S. District Judge
                                                                                Name and Title of Judge
                                                                                                       April 19, 2021
                                                                                Date
AO 245C (Rev. 09/) Case
                      Amended 2:21-cr-00022-APG-VCF
                               Judgment in a Criminal Case     Document 34 Filed 04/19/21 Page 2 of 13
                      Sheet 2 — Imprisonment                                                            (NOTE: Identify Changes with Asterisks (*))
                                                                                                   Judgment — Page         2     of         7
DEFENDANT: DELASHAUN DEAN
CASE NUMBER: 2:21-cr-00022-APG-VCF-1

                                                         IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of :
30 MONTHS




✔
G      The court makes the following recommendations to the Bureau of Prisons:
       Facility in Arizona




✔
G      The defendant is remanded to the custody of the United States Marshal.

G      The defendant shall surrender to the United States Marshal for this district:
       G     at                                G     a.m.      G    p.m.      on                                       .

       G     as notified by the United States Marshal.

G      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

       G     before 2 p.m. on                                            .

       G     as notified by the United States Marshal.

       G     as notified by the Probation or Pretrial Services Office.


                                                               RETURN
I have executed this judgment as follows:




       Defendant delivered on                                                        to

at                                                   with a certified copy of this judgment.




                                                                                                UNITED STATES MARSHAL


                                                                         By
                                                                                           DEPUTY UNITED STATES MARSHAL
 AO 245C (Rev. 09/)Case
                       Amended 2:21-cr-00022-APG-VCF
                                Judgment in a Criminal Case     Document 34 Filed 04/19/21 Page 3 of 13
                       Sheet 3 — Supervised Release                                                      (NOTE: Identify Changes with Asterisks (*))
                                                                                                        Judgment—Page     3       of         7
DEFENDANT: DELASHAUN DEAN
CASE NUMBER: 2:21-cr-00022-APG-VCF-1
                                                     SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of :
 THREE (3) YEARS.




                                                 MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the courtQRWWRH[FHHGWHVWVDQQXDOO\.
         G The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
               substance abuse. (check if applicable)
4.   ✔
     G   You   must  make restitution in accordance with 18 U.S.C. § 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
5.   ✔
     G   You   must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.   G   You   must  comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
         directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
         reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.   G   You   must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached page.
AO 245C (Rev. 09/)Case
                      Amended2:21-cr-00022-APG-VCF
                               Judgment in a Criminal Case      Document 34 Filed 04/19/21 Page 4 of 13
                      Sheet 3A — Supervised Release
                                                                                                        Judgment—Page      4     of        7
DEFENDANT: DELASHAUN DEAN
CASE NUMBER: 2:21-cr-00022-APG-VCF-1

                                    STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
      time frame.
    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
      the court or the probation officer.
    You must answer truthfully the questions asked by your probation officer.
    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officerto
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
      was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
      tasers).
   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
   If WKHSUREDWLRQRIILFHUGHWHUPLQHVWKDW\RXSRVHDULVNWRDQRWKHUSHUVRQ LQFOXGLQJDQRUJDQL]DWLRQ WKHSUREDWLRQRIILFHUPD\
      UHTXLUH\RXWRQRWLI\WKHSHUVRQDERXWWKHVSHFLILFULVNVSRVHGE\\RXUFULPLQDOUHFRUGDQG\RXPXVWFRPSO\ZLWKWKDWLQVWUXFWLRQ
      7KHSUREDWLRQRIILFHUPD\FRQWDFWWKHSHUVRQDQGFRQILUPWKDW\RXKDYHQRWLILHGWKHSHUVRQDERXWWKHVSHFLILFULVNVSRVHGE\\RXU
      FULPLQDOUHFRUG
   You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                      Date
AO 245C (Rev. 09/) Case
                      Amended2:21-cr-00022-APG-VCF
                               Judgment in a Criminal Case   Document 34 Filed 04/19/21 Page 5 of 13
                      Sheet 3D — Supervised Release                                             (NOTE: Identify Changes with Asterisks (*))
                                                                                              Judgment—Page       5      of         7
DEFENDANT: DELASHAUN DEAN
CASE NUMBER: 2:21-cr-00022-APG-VCF-1

                                    SPECIAL CONDITIONS OF SUPERVISION
  1. Access to Financial Information – You must provide the probation officer access to any requested financial
  information and authorize the release of any financial information. The probation office will share financial information with
  the U.S. Attorney’s Office.

  2. Debt Obligations – You must not incur new credit charges, or open additional lines of credit without the approval of the
  probation officer.

  3. Mental Health Treatment – You must participate in a mental health treatment program and follow the rules and
  regulations of that program. The probation officer will supervise your participation in the program (provider, location,
  modality, duration, intensity, etc.)

  4. Gambling Treatment – You must participate in a gambling addiction treatment program and follow the rules and
  regulations of that program. The probation officer will supervise your participation in the program (provider, location,
  modality, duration, intensity, etc.).

  5. No Gambling – You must not engage in any form of gambling (including, but not limited to, lotteries, on-line wagering,
  sports betting) and you must not enter any casino or other establishment, except for the purpose of employment, as
  approved and directed by the probation officer, where gambling is the primary purpose (e.g., horse tracks, offtrack betting
  establishments).

  6. Search and Seizure – You must submit your person, property, house, residence, vehicle, papers, computers (as
  defined in 18 U.S.C. § 1030(e)(1)), other electronic communications or data storage devices or media, or office, to a
  search conducted by a United States Probation Officer. Failure to submit to a search may be grounds for
  revocation of release. You must warn any other occupants that the premises may be subject to searches pursuant to this
  condition. The probation officer may conduct a search under this condition only when reasonable suspicion exists that you
  have violated a condition of supervision and that the areas to be searched contain evidence of this violation. Any search
  must be conducted at a reasonable time and in a reasonable manner.
AO 245C (Rev. 09/   Case
                      Amended2:21-cr-00022-APG-VCF
                              Judgment in a Criminal Case Document 34 Filed 04/19/21 Page 6 of 13
                      Sheet 5 — Criminal Monetary Penalties                                                        (NOTE: Identify Changes with Asterisks (*))
                                                                                                          Judgment — Page        6      of          7
DEFENDANT: DELASHAUN DEAN
CASE NUMBER: 2:21-cr-00022-APG-VCF-1
                                               CRIMINAL MONETARY PENALTIES
     The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.
                   Assessment              5HVWLWXWLRQ)LQHAVAA Assessment*JVTA AssessPHQW
TOTALS            $ 100.00                $ 223,505.33                     $                             $                        $


G The determination of restitution is deferred until                        . An Amended Judgment in a Criminal Case (AO 245C) will be
     entered after such determination.

✔ The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.
G
     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
     before the United States is paid.

Name of Payee                                Total Loss***                        Restitution Ordered                        Priority or Percentage
 See Attached Resitution List




TOTALS                               $                          0.00          $                          0.00


G    Restitution amount ordered pursuant to plea agreement $

G    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
     fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
     to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

G    The court determined that the defendant does not have the ability to pay interest, and it is ordered that:

     G the interest requirement is waived for             G fine        G restitution.
     ✔ the interest requirement for the
     G                                       G fine      G restitution is modified as follows:
           Interest will not accrue until the Defendant is released from custody.


* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
AO 245C (Rev. 09/) Case
                      Amended2:21-cr-00022-APG-VCF
                               Judgment in a Criminal Case     Document 34 Filed 04/19/21 Page 7 of 13
                      Sheet 6 — Schedule of Payments                                                      (NOTE: Identify Changes with Asterisks (*))
                                                                                                       Judgment — Page      7      of         7
DEFENDANT: DELASHAUN DEAN
CASE NUMBER: 2:21-cr-00022-APG-VCF-1

                                                  SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A    ✔ Lump sum payment of $
     G                                 223,605.33         due immediately, balance due

          G not later than                                     , or
          ✔ in accordance with G C,
          G                                    G D,      G     E, or    ✔ F below; or
                                                                        G
B    G Payment to begin immediately (may be combined with              G C,       G D, or G F below); or
C    G Payment in equal                        (e.g., weekly, monthly, quarterly) installments of $                       over a period of
                        (e.g., months or years), to commence                  (e.g., 30 or 60 days) after the date of this judgment; or

D    G Payment in equal                       (e.g., weekly, monthly, quarterly) installments of $                   over a period of
                       (e.g., months or years), to commence                  (e.g., 30 or 60 days) after release from imprisonment to a
          term of supervision; or

E    G Payment during the term of supervised release will commence within                   (e.g., 30 or 60 days) after release from
          imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F    ✔ Special instructions regarding the payment of criminal monetary penalties:
     G
           Interest to begin accruing after the Defendant is released from custody. It's recommended that any unpaid
           balance shall be paid at the rate of not less than $25 per quarter during incarceration and then 10 percent of
           any gross income earned subject to adjustment by the Court.



Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




G Joint and Several
     Case Number
     Defendant and Co-Defendant Names                                              Joint and Several                Corresponding Payee,
     (including defendant number)                    Total Amount                       Amount                          if appropriate.




G The defendant shall pay the cost of prosecution.
G The defendant shall pay the following court cost(s):
G The defendant shall forfeit the defendant’s interest in the following property to the United States:



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment, (5)
fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of prosecution
and court costs.
     Case 2:21-cr-00022-APG-VCF Document 34 Filed 04/19/21 Page 8 of 13




                          U.S. v. DELASHAUN DEAN
                           2:21-CR-00022-APG-VCF
                                 Restitution List


California Employment Development Department                    $ 223,505.33
P.O. Box 826880 – UIPCD, MIC 40
Sacramento, CA 94280-0001


TOTAL RESTITUTION                                               $ 223,505.33
          Case
          Case2:21-cr-00022-APG-VCF
               2:21-cr-00022-APG-VCF Document
                                     Document34
                                              24 Filed
                                                 Filed04/19/21
                                                       02/11/21 Page
                                                                Page91of
                                                                       of13
                                                                          5



 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                        2:21-CR-22-APG-VCF

 9                 Plaintiff,                       Preliminary Order of Forfeiture

10          v.

11 DELASHAUN DEAN,

12                 Defendant.

13         This Court finds Delashaun Dean pled guilty to Count One of a One-Count Criminal
14 Information charging him with possession of counterfeit and unauthorized access devices in

15 violation of 18 U.S.C. § 1029(a)(3). Criminal Information, ECF No. 20; Change of Plea,

16 ECF No. 18; Plea Agreement, ECF No. 22.

17         This Court finds Delashaun Dean agreed to the forfeiture of the property set forth in
18 the Plea Agreement and the Forfeiture Allegation of the Criminal Information. Criminal

19 Information, ECF No. 20; Change of Plea, ECF No. 18; Plea Agreement, ECF No. 22.

20         This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2), the United
21 States of America has shown the requisite nexus between property set forth in the Plea

22 Agreement and the Forfeiture Allegation of the Criminal Information and the offense to

23 which Delashaun Dean pled guilty.

24         The following property (1) any property, real or personal, which constitutes or is
25 derived from proceeds traceable to a violation of 18 U.S.C. § 1029(a)(3), or a conspiracy to

26 commit such offense; (2) any property, real or personal, which constitutes or is derived from
27 proceeds traceable to a violation of 18 U.S.C. § 1029(a)(3), a specified unlawful activity as

28 defined in 18 U.S.C. §§ 1956(c)(7)(A) and 1961(1)(B), or a conspiracy to commit such
          Case
           Case2:21-cr-00022-APG-VCF
                2:21-cr-00022-APG-VCF Document
                                       Document34
                                                24 Filed
                                                    Filed04/19/21
                                                          02/11/21 Page
                                                                    Page10
                                                                         2 of 13
                                                                              5



 1   offense; (3) any property constituting, or derived from, proceeds obtained directly or

 2   indirectly, as the result of a violation of 18 U.S.C. § 1029(a)(3), or a conspiracy to commit

 3   such offense; and (4) any personal property used or intended to be used to commit the

 4   violations of 18 U.S.C. § 1029(a)(3), and is subject to forfeiture pursuant to 18 U.S.C.

 5   § 981(a)(1)(C) with 28 U.S.C. § 2461(c); 18 U.S.C. § 982(a)(2)(B); 18 U.S.C. § 1029(c)(1)(C)

 6   and 1029(c)(2); and 21 U.S.C. § 853(p):

 7          1. Any and all fraudulent access devices including, but not limited to, at least the

 8              following:

 9                 a. a California Employee Development Department (EDD) debit card with

10                     the last four digits of the account number being 5903 issued in the name of

11                     J.M.;

12                 b. an EDD debit card with the last four digits of the account number being

13                     0570 issued in the name of N.H.;

14                 c. an EDD debit card with the last four digits of the account number being

15                     5800 issued in the name of O.W.;

16                 d. an EDD debit card with the last four digits of the account number being

17                     9730 issued in the name of A.T.;

18                 e. an EDD debit card with the last four digits of the account number being

19                     3288 issued in the name of J.W.;

20                 f. an EDD debit card with the last four digits of the account number being

21                     2975 issued in the name of E.L.;

22                 g. an EDD debit card with the last four digits of the account number being

23                     5640 issued in the name of J.N.;

24                 h. an EDD debit card with the last four digits of the account number being

25                     2370 issued in the name of A.M.;

26                 i. an EDD debit card with the last four digits of the account number being

27                     7045 issued in the name of M.W.;

28                 j. an EDD debit card with the last four digits of the account number being

                                                    2
          Case
           Case2:21-cr-00022-APG-VCF
                2:21-cr-00022-APG-VCF Document
                                       Document34
                                                24 Filed
                                                    Filed04/19/21
                                                          02/11/21 Page
                                                                    Page11
                                                                         3 of 13
                                                                              5



 1                       3767 issued in the name of H.C.;

 2                    k. an EDD debit card with the last four digits of the account number being

 3                       2906 issued in the name of J.C.;

 4                    l. an EDD debit card with the last four digits of the account number being

 5                       8391 issued in the name of D.L.;

 6                    m. an EDD debit card with the last four digits of the account number being

 7                       8658 issued in the name of G.F.;

 8                    n. an EDD debit card with the last four digits of the account number being

 9                       0061 issued in the name of H.T.;

10                    o. an EDD debit card with the last four digits of the account number being

11                       2994 issued in the name of N.Y.;

12                    p. a Texas driver’s license issued in the name of B.D., but bearing

13                       defendant’s photo;

14                    q. a Visa debit card with the last four digits of the account number being

15                       6779 issued in the name of B.D.;

16                    r. a Visa debit card with the last four digits of the account number being

17                       1475 issued in the name of B.D.; and

18          2. one spiral notebook confiscated by the Las Vegas Metropolitan Police

19              Department from Room 3806 of the Cosmopolitan Hotel containing personally

20              identifiable information of many individuals, some of which matched the 15

21              EDD debit cards recovered.

22   (all of which constitutes property).

23          This Court finds that on the government’s motion, the Court may at any time enter

24   an order of forfeiture or amend an existing order of forfeiture to include subsequently

25   located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

26   32.2(b)(2)(C).

27          This Court finds the United States of America is now entitled to, and should, reduce

28   the aforementioned property to the possession of the United States of America.

                                                     3
          Case
           Case2:21-cr-00022-APG-VCF
                2:21-cr-00022-APG-VCF Document
                                       Document34
                                                24 Filed
                                                    Filed04/19/21
                                                          02/11/21 Page
                                                                    Page12
                                                                         4 of 13
                                                                              5



 1          NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

 2   DECREED that the United States of America should seize the aforementioned property.

 3          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory

 4   rights, ownership rights, and all rights, titles, and interests of Delashaun Dean in the

 5   aforementioned property are forfeited and are vested in the United States of America and

 6   shall be safely held by the United States of America until further order of the Court.

 7          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

 8   of America shall publish for at least thirty (30) consecutive days on the official internet

 9   government forfeiture website, www.forfeiture.gov, notice of this Order, which shall

10   describe the forfeited property, state the time under the applicable statute when a petition

11   contesting the forfeiture must be filed, and state the name and contact information for the

12   government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)

13   and 21 U.S.C. § 853(n)(2). In the alternative, if the value of the property is less than $1,000,

14   the government may instead serve every person reasonably identified as a potential claimant

15   in lieu of publication pursuant to Fed. R. Crim. P. 32.2(b)(6)(C) with Fed. R. Civ. P. Supp.

16   Rule G(4)(a)(i)(A).

17          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual

18   or entity who claims an interest in the aforementioned property must file a petition for a

19   hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which

20   petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C.

21   § 853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s

22   right, title, or interest in the forfeited property and any additional facts supporting the

23   petitioner’s petition and the relief sought.

24          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,

25   must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,

26   Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was

27   not sent, no later than sixty (60) days after the first day of the publication on the official

28   internet government forfeiture site, www.forfeiture.gov.

                                                      4
          Case
           Case2:21-cr-00022-APG-VCF
                2:21-cr-00022-APG-VCF Document
                                       Document34
                                                24 Filed
                                                    Filed04/19/21
                                                          02/11/21 Page
                                                                    Page13
                                                                         5 of 13
                                                                              5



 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the

 2   petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

 3   Attorney’s Office at the following address at the time of filing:

 4                 Daniel D. Hollingsworth
                   Assistant United States Attorney
 5                 James A. Blum
                   Assistant United States Attorney
 6                 501 Las Vegas Boulevard South, Suite 1100
                   Las Vegas, Nevada 89101.
 7

 8          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice

 9   described herein need not be published in the event a Declaration of Forfeiture is issued by

10   the appropriate agency following publication of notice of seizure and intent to

11   administratively forfeit the above-described property.

12          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

13   copies of this Order to all counsel of record.

14                  February 11
            DATED _____________________, 2021.

15

16

17                                               UNITED STATES DISTRICT JUDGE
18

19
20

21

22

23

24

25

26
27

28

                                                      5
